DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Krista Chan on April 13, 2021. The examiner has made minor amendments for to correct antecedent basis.
The application has been amended as follows: 
1. (Currently Amended) A method for accelerating algorithms and applications, the method comprising: 
	programming a first run-time configurable kernel, the programming comprising: 				deriving, from a kernel template, a specific kernel by scaling the kernel template 	according to specifications; and 
		installing the scaled kernel;
	obtaining, from a host application, by a run-time configurable kernel, implemented in programmable logic, a first set of kernel input data, the run-time configurable kernel being operable to perform a plurality of kernel operations, each kernel operation of the plurality of kernel  operations being a different  operation from each other kernel operation of the plurality of kernel  operations;

	parameterizing the run-time configurable kernel, at run-time without reprogramming the programmable logic with a different kernel, using the first set of kernel operation parameters to perform the specified first kernel  operation on the first set of kernel input data, wherein the first set of kernel input data describes one or more convolution layers or feature vectors; and
	performing, by the parameterized run-time configurable kernel, the specified first kernel operation on the first set of kernel input data to obtain a first set of kernel output data;
	obtaining, from the host application, by the first run-time configurable kernel, a second set of kernel operation parameters that specifies which second kernel operation of the 
	re-parameterizing the first run-time configurable kernel using the second set of kernel operation parameters to perform the specified second kernel operation; and 
	performing, by the re-parameterized first run-time configurable kernel, the specified second kernel operation on a second set of kernel input data to obtain a second set of kernel output data without installing a new derived kernel; 
	wherein the plurality of kernel operations includes one or more selected from a group comprising a convolutional neural network, a recurrent neural network, a convolution, a deconvolution, a matrix multiplication, and a vector multiplication.

2. Cancelled



4. (Previously Presented) The method of claim 1, further comprising: 
	obtaining, from the host application, by a second run-time configurable kernel, a second 			set of kernel operation parameters, the second run-time configurable kernel being 			operable to perform a second plurality of kernel  operations, each kernel operation 		of the second plurality of kernel  operations being a different  operation from each 		other kernel  operation of the second plurality of kernel  operations, the second set 		of kernel operation parameters specifying which second kernel  operation of the 		second plurality of kernel  operations is to be performed by the second run-time 	configurable kernel;
parameterizing the second run-time configurable kernel at run-time using the second set of 	kernel operation parameters to perform the specified second kernel operation; and
performing, by the parameterized second run-time configurable kernel, the
	specified second kernel operation on a second set of kernel input data to obtain a second 	set of kernel output data.

5. (Previously Presented) The method of claim 1, further comprising, after performing the specified first kernel operation, retrieving, by the host application, the first set of kernel output data.

6. Cancelled

7. (Original) The method of claim 1, wherein the kernel operation parameters comprise at least one selected from the group consisting of a dimensionality of the kernel input data, a dimensionality of the kernel output data, a convolution filter kernel, a convolution filter kernel stride, a pooling stride, a pooling window size, a number of input feature maps, a number of output feature maps, and an output feature map size. 

8. (Previously Presented) The method of claim 1, wherein the first set of kernel input data comprises a plurality of data points; and wherein the performing of the specified first kernel operation on the first set of kernel input data comprises processing the plurality of data points in parallel, by a plurality of processing elements of the first run-time configurable kernel. 

9. Cancelled

10. (Currently Amended) The method of claim 1, further comprising: 
	obtaining, from a second host application, by the first run-time configurable kernel, a 			second set of kernel input data; 
	obtaining, from the second host application, by the first run-time configurable kernel, a 			second set of kernel operation parameters that specifies which second kernel 			operation of the 
	parameterizing the first run-time configurable kernel, at run-time, using the second set of 			kernel operation parameters to perform the specified second kernel operation; and 


11. (Currently Amended) A system for accelerating algorithms and applications on field programmable gate arrays (FPGAs), comprising: 
	a host computing device; 
	an FPGA device; and 
	a run-time configurable kernel implemented in programmable logic of the FPGA device, 			the run-time configurable kernel being operable to perform a plurality of kernel 			operations, each kernel operation of the plurality of kernel operations being a 			different operation from each other kernel operation of the plurality of kernel  			operations, and the run-time configurable kernel being configured to:
		programming the run-time configurable kernel, the programming comprising: 					deriving, from a kernel template, a specific kernel by scaling the 						kernel template according to specifications; and 
				installing the scaled kernel; 
		obtain, from a host application executing on the host computing device, a 					first set of kernel input data; 
		obtain, from the host application, a first set of kernel operation parameters that 				specifies which first kernel  operation of the plurality of kernel  operations 			is to be performed by the run-time configurable kernel;
, 				wherein the first set of kernel input data describes one or more 					convolution layers or feature vectors; and 
		perform, based on the parameterization based on the first set of kernel operation 				parameters, the specified first kernel  operation on the first set of kernel 				input data to obtain a first set of kernel output data; 
		obtain, from the host application, a second set of kernel operation parameters that 				specifies which second kernel operation of the plurality of kernel 					operations is to be performed by the run-time configurable kernel; 
		re-parameterize the run-time configurable kernel, using the second set of kernel 				operation parameters to perform the specified second kernel operation; 				and 
		perform, after the re-parameterization based on the second set of kernel operation 				parameters, the specified second kernel operation on a second set of kernel 			input data to obtain a second set of kernel output data;
	wherein the plurality of kernel operations includes one or more selected from a group comprising a convolutional neural network, a recurrent neural network, a convolution, a deconvolution, a matrix multiplication, and a vector multiplication.

12. Cancelled

13. Cancelled

14. (Original) The system of claim 11, wherein the kernel operation parameters comprise at least one selected from the group consisting of a dimensionality of the kernel input data, a dimensionality of the kernel output data, a convolution filter kernel, a convolution filter kernel stride, a pooling stride, a pooling window size, a number of input feature maps, a number of output feature maps, and an output feature map size.

15. Cancelled

16. (Currently Amended) A non-transitory computer readable medium (CRM) storing instructions for accelerating algorithms and applications the non-transitory CRM not including a propagation signal, the instructions comprising functionality for: 
	programming a first run-time configurable kernel, the programming comprising: 
		deriving, from a kernel template, a specific kernel by scaling the kernel template 				according to specifications; and 
		installing the scaled kernel;
	obtaining, from a host application, by a run-time configurable kernel, implemented in 			programmable logic, a first set of kernel input data, the run-time configurable 			kernel being operable to perform a plurality of kernel operations, each kernel  			operation of the plurality of kernel operations being a different  operation from 			each other kernel operation of the plurality of kernel operations;

	parameterizing the run-time configurable kernel, at run-time without reprogramming the 			programmable logic of the FPGA with a different kernel, using the first set of 			kernel operation parameters to perform the specified first kernel  operation on the 			first set of kernel input data, wherein the first set of kernel input data describes one or more convolution layers or feature vectors; and 
	performing, by the parameterized run-time configurable kernel, the specified first kernel  			operation on the first set of kernel input data to obtain a first set of kernel output 			data; 
	obtaining, from the host application, by the first run-time configurable kernel, a second 			set of kernel operation parameters that specifies which second kernel operation of 			the 
	re-parameterizing the first run-time configurable kernel using the second set of kernel 			operation parameters to perform the specified second kernel operation; and 
	performing, by the re-parameterized first run-time configurable kernel, the specified 			second kernel operation on a second set of kernel input data to obtain a second set 		of kernel output data without installing a new derived kernel;
wherein the plurality of kernel operations includes one or more selected from a group comprising a convolutional neural network, a recurrent neural network, a convolution, a deconvolution, a matrix multiplication, and a vector multiplication.

17. Cancelled

18. Cancelled

19. (Original) The non-transitory CRM of claim 16, wherein the kernel operation parameters comprise at least one selected from the group consisting of a dimensionality of the kernel input data, a dimensionality of the kernel output data, a convolution filter kernel, a convolution filter kernel stride, a pooling stride, a pooling window size, a number of input feature maps, a number of output feature maps, and an output feature map size. 

20. Cancelled

21. Cancelled

22. (Previously Presented) The system of claim 11, wherein the second set of kernel input data is obtained from the first set of kernel output data.

23. (Previously Presented) The system of claim 11, wherein the run-time configurable kernel is further configured to: 

	parameterize the second run-time configurable kernel at run-time using the second set of 			kernel operation parameters to perform the specified second kernel operation; and 
	perform, by the parameterized second run-time configurable kernel, the specified second 			kernel operation on a second set of kernel input data to obtain a second set of 			kernel output data.

24. (Previously Presented) The system of claim 11, wherein the run-time configurable kernel is further configured to: 
	obtain, from a second host application, by the run-time configurable kernel, a second set 			of kernel input data; 
	obtain, from the second host application, by the run-time configurable kernel, a second 			set of kernel operation parameters that specifies which second kernel operation of 			the 

	perform, by the parameterized run-time configurable kernel, the specified second kernel 			operation on the second set of kernel input data to obtain a second set of kernel 			output data.

25. (Previously Presented) The non-transitory CRM of claim 16, wherein the second set of kernel input data is obtained from the first set of kernel output data.

26. (Previously Presented) The non-transitory CRM of claim 16, wherein the instructions further comprise functionality for: 
	obtaining, from the host application, by a second run-time configurable kernel, a second 			set of kernel operation parameters, the second run-time configurable kernel being 			operable to perform a second plurality of kernel operations, each kernel operation 			of the second plurality of kernel operations being a different operation from each 			other kernel operations of the second plurality of kernel operations, the second set 		of kernel operation parameters specifying which second kernel operation of the 			second plurality of kernel operations is to be performed by the second runtime 			configurable kernel; 
	parameterizing the second run-time configurable kernel at run-time using the second set 			of kernel operation parameters to perform the specified second kernel operation; 	and 


27. (Previously Presented) The non-transitory CRM of claim 16, wherein the instructions further comprise functionality for: 
	obtaining, from a second host application, by the first run-time configurable kernel, a 			second set of kernel input data; 
	obtaining, from the second host application, by the first run-time configurable kernel, a 			second set of kernel operation parameters that specifies which second kernel 			operation of the first plurality of kernel operations is to be performed by the first 			run-time configurable kernel; 	
	parameterizing the first run-time configurable kernel, at run-time, using the second set of 			kernel operation parameters to perform the specified second kernel operation; and 
	performing, by the parameterized first run-time configurable kernel, the specified second 			kernel operation on the second set of kernel input data to obtain a second set of 			kernel output data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199